Citation Nr: 1722508	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  09-32 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent prior to March 4, 2013, and in excess of 50 percent thereafter, for depressive disorder.

2.  Entitlement to a total disability based on individual unemployability (TDIU) due to service-connected disabilities. 

3.  Entitlement to Special Monthly Compensation (SMC) at the housebound rate under 38 U.S.C.A. § 1114 (s).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from August 1977 to September 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.

In January 2013, July 2015, and June 2016 the Board remanded the case for further development to include VA examinations and opinions.  The Board finds that the agency of original jurisdiction (AOJ) fully complied with the remand instructions of the June 2016 remand.  When the Appeals Management Center (AMC) found a June 2016 VA examination did not comply with the June 2016 remand, it directed a second November 2016 VA examination.  The November 2016 VA examination, substantially complies.  Stegall v. West, 11 Vet. App. 268 (1998).

A June 22, 2004 rating decision granted service connection for depressive disorder, including as due to service-connected right eye injury with cataract extraction and pulillary block glaucoma (right eye disability), as of 10/27/2003, and assigned a 30 percent disability rating.  A March 28, 2013 rating decision increased the disability rating for depressive disorder to 50 percent as of March 4, 2013.  As the assigned ratings do not represent the maximum ratings available, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  As of February 28, 2007, the date of the claim for an increased disability rating, the Veteran's depressive disorder was manifested primarily by symptoms of depressed mood precipitated by feelings of worthlessness; maintaining only three relationships among family and friends in spite of regular attendance at church; chronic sleep impairment; reduced concentration; manipulative attitude; suspiciousness; poor energy; persistent auditory and visual hallucinations, which became progressively violent; constricted affect; panic attacks; daily bouts of fear; anxiety; inability to enjoy the things he used to such as fishing and golfing; paranoia; feelings of anger; memory impairment; and no current suicidal or homicidal ideations, though recall of such past ideations; collectively resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  For the entire rating period on appeal, the Veteran was precluded, by reason of his service-connected depressive disorder alone, from obtaining and maintaining any form of gainful employment.

3.  In addition to the Veteran's depressive disorder, service connection was in effect for a right eye disability, rated as 100 percent disabling from February 28, 2007. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no higher, for a depressive disorder disability were met as of February 28, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 9434 (2016).

2.  For the rating period on appeal, the criteria for a TDIU based upon a single service-connected disability are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2016).

3.  The criteria for SMC at the housebound rate have been met for the appeal period.  38 U.S.C.A. §§ 1114 (s), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability ratings are determined by application of the criteria in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a) (2016).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2016).

The Veteran's psychiatric disability is currently rated at 30 percent from December 13, 2004 to July 15, 2008 and at 50 percent as of July 16, 2008, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  A General Rating Formula for Mental Disorders is used for rating psychiatric disabilities other than eating disorders and contains the actual rating criteria for rating the Veteran's disability.

A 30 percent rating is warranted for occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

The Board observes that the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) remains for application in this case.  See 80 Fed. Reg. 14308-09 (March 19, 2015); 79 Fed. Reg. 45093-99 (August 4, 2014).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM- IV), a GAF is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disability, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126 (a) (2016).

The GAF score is based on all of the veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning disability ratings.  However, they are just one of many factors considered when determining a rating.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443. 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

The Veteran has asserted that he should be assigned a higher rating for his depressive disorder because the symptoms he experiences are worse than the ratings assigned.

According to a November 2007 VA examination, the Veteran had no current treatment for the mental disorder, and had last been treated on an outpatient basis from 2002 to 2004 by VA.  A June 2009 VA examination notes that the Veteran reported treatment with a private psychiatrist in Georgia, but could not remember the psychiatrist's name.  The record shows the Veteran retired in 1990 due to his eye disability.  

The November 2007 VA examination also records that the Veteran had:  feelings of worthlessness, chronic sleep impairment, low energy, poor concentration, very low self-esteem, only 1 to 2 friends, constricted affect, atypical auditory hallucinations, no panic attacks, the presence of past suicidal thoughts, only fair impulse control, and no episodes of violence.  The examiner diagnosed depressive disorder not otherwise specified (NOS) and alcohol dependence in sustained, full remission, and awarded a GAF score of 60.

The June 2009 VA examination also notes: depressed mood precipitated by feelings of worthlessness, including rejection by his only child, an adult daughter, one of the three persons he had maintained a relationship with; chronic sleep impairment; reduced concentration; manipulative attitude; vague suspiciousness; low energy; persistent atypical auditory and visual hallucinations; no panic attacks; the presence of past suicidal thoughts; and fair impulse control.  The examiner also diagnosed depressive disorder NOS, but gave a GAF score of 75, indicating high functionality, and remarked that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.

However, no psychological testing had been carried out.  The June 2009 VA examiner also characterized the Veteran's memory as normal when the report shows that the Veteran could not remember the name of the civilian psychiatrist, who treated him although he remembered the location at which he had been treated.  The examiner's findings in the June 2009 VA examination are of less probative value when weighed against the severity of the symptoms recorded by that same examiner.

In a March 2013 VA examination the examiner diagnosed major depression with psychotic features; problems with the social environment corresponding to a GAF score of 50; occupational and social impairment with reduced reliability and productivity, including daily bouts of fear, feeling low all of the time and unable to do all of the things he used to do such as golf and fishing, periodic command hallucinations, no suicidal ideations, hopelessness, anxiety, poor energy, that he stopped treatment, depressed mood, suspiciousness, and mild memory loss.  The examiner remarked that the Veteran should be given a range of testing, including personality assessment, to further clarify his true psychological symptoms, because the C&P clinic was unable to perform such tests at that time.

A March 2014 VA examination diagnosed alcohol use disorder, with harmful auditory and visual hallucinations, and panic attacks.  The examiner administered an M-FAST test and found that the results were highly indicative of feigning psychiatric illness.  The examiner also found that there was no objective evidence to support a diagnosis of treatment for a mental disorder, including psychosis, since 2004. 

An October 2015 VA medical record noted no insomnia, no suicidal and homicidal intentions, recent and remote memory intact, no mood disorder, and an appropriate affect.

A November 2015 VA medical record listed recurrent, severe major depressive episodes, with psychosis, on the problem list.  A November 2015 VA medical professional recorded that the persistent auditory hallucinations had been occurring for the past 4 to 5 years since 2010/2011, and that the Veteran also had a history of 7 to 8 years since 2007/2008 of feeling paranoid with accompanying panic and anxiety attacks, causing him to hide in closets afraid that somebody was going to get him.

The later November 2015 VA medical record, referenced to in the prior section, additionally diagnosed major depressive disorder with psychotic features and anxious features.  The VA medical professional noted a history of depression, that the Veteran ceased taking medication in 2013, and has experienced being depressed, with anhedonia, isolation, avoidance, feelings of:  pessimism, hopelessness, worthlessness, anger, that he was anxious/agitated, and hearing voices intermittently to kill people or himself even though he did not want to do so, and reported he never acted upon same.  The Veteran is noted as reporting that the voices came several times a week when he was angry or some times when not angry.  

A December 2015 VA medical psychiatry note diagnosed major depressive disorder with psychotic features (likely due to sensory deprivation phenomena added to depression) and anxious features, and recorded that with the Veteran on new medication to treat mood stabilization and voices, the Veteran reported that his depression, anhedonia and hearing voices were lessening, though he still experienced same with anxiety, but now had one incident of paranoia per month.  

In a June 2016 primary care note, the medical doctor noted no mood disorders/psychosis as per the Veteran.

In a November 2016 VA examination, the examiner could not administer a structured personality inventory as requested by the remand as the Veteran reported being unable to read the written questions.  The recommended alternative means was an audio tape, which was not available in that clinic.  However, the examiner opined that administering a personality inventory was not warranted as the Veteran has been administered assessments during two prior C&P exams and the results had indicated feigning/exaggeration of symptoms.  Under those circumstances it was unlikely that another structured inventory or personality inventory would provide valid results.  Instead, the Veteran was administered the M-FAST again.  The results continued to be highly indicative of feigning psychiatric illness.  The Veteran was diagnosed with unspecified depressive disorder based on a review of his records documenting depression.  The examiner opined that no problematic symptoms were currently present based on the most recent treatment notes by the Veteran's primary care doctor.  

Based on the evidence above, the Board finds that evidence more nearly approximates the criteria for a 70 percent rating.  The evidence demonstrates that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  depressed mood precipitated by feelings of worthlessness; maintaining only three relationships among family and friends in spite of regular attendance at church; chronic sleep impairment; reduced concentration; manipulative attitude; suspiciousness; poor energy; persistent auditory and visual hallucinations, which became progressively violent; constricted affect; panic attacks; daily bouts of fear; anxiety; inability to enjoy the things he used to such as fishing and golfing; paranoia; feelings of anger; memory impairment; and no current suicidal or homicidal ideations, though recall of such past ideation.  

Many of the Veteran's reported symptoms are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which the current 70 percent disability rating has been assigned. See 38 C.F.R. § 4.130.  Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment.

Although the Veteran demonstrated severe symptoms associated with his depressive disorder from February 28, 2007, the overall evidence was not reflective of total occupational and social impairment.  Although the Veteran is totally occupationally impaired, as expressed by the TDIU rating granted herein, he is not totally socially impaired.  The evidence shows that the Veteran consistently performs all of his activities of daily living, consistently maintains his personal hygiene, and is oriented to time and place, according to medical records.  During his November 2016 examination, he arrived on time, with casual dress and good hygiene. He was fully oriented, and cooperative throughout the exam.  His affect appeared dysphoric and congruent with reported mood.  His thought processes were organized and speech was coherent.  There was no evidence of psychosis.  He denied suicidal or homicidal ideation, intent, or plan. 

In addition, the Veteran resides independently and his niece and nephew live nearby.  The Veteran reported relating well with them overall.  He also reported maintaining the house and yard.  Moreover, he was able to maintain some relationships among family and friends, in addition to regularly attending church.  

In reaching this decision, the Board has considered the Veteran's lay statements, and notes that he is competent to report his own observations with regard to the severity of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds his statements to be credible and consistent with the rating now assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals and the documented medical treatment records are of greater probative weight than the Veteran's more general lay assertions that a rating higher than 70 percent is warranted.

Based on the foregoing, the Board finds that a 70 percent disability rating is warranted, but the evidence of record does not more nearly approximate criteria for a 100 percent rating.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating than 70 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Finally, the Board notes that even if total occupational and social impairment was found, no additional monetary benefits would flow to the Veteran, as he is already 100 percent disabled during this time period, with SMC being granted at the housebound rate as well, in this decision.  

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has two or more disabilities, there shall be one disability rated as 40 percent disabling or more, with sufficient additional to bring the combined rating to 70 percent or more.  Id.  Here, he meets the schedular requirements for a TDIU during the entire appeal period.  The Board also finds that the severity of his service-connected depressive disorder alone (as discussed above) would prevent him from obtaining and maintaining any form of substantial gainful employment, consistent with his education and occupational experience.  

Special Monthly Compensation (SMC)

SMC is "special" monthly compensation in addition to that which the Veteran otherwise receives for his service-connected disability or disabilities. 

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  

SMC is payable at the housebound (HB) rate where the Veteran has a single service-connected disability rated as 100-percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently HB by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

As of this decision, the Veteran's depressive disorder is rated at 70 percent and is the sole basis of a TDIU, effective from February 28, 2007.  As of that date, he had additional service-connected disabilities whose combined rating exceeded 60 percent (100 percent for his right eye disability).  He is therefore entitled to SMC retroactively effective from February 28, 2007.

The Board has considered the Veteran's claim and assigned the appropriate rating for his depressive disorder based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim for an increased rating. See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (reaffirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability rating of 70 percent, but no higher, for a depressive disorder disability, as of February 28, 2007, is granted.

Entitlement to a TDIU based upon a single service-connected disability is granted for the appeal period.

Entitlement to SMC at the housebound level is granted as of February 28, 2007.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


